NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
CONSOLIDATED EDISON COMPANY OF NEW
YORK, INC.,
Plaintiff-Appellan,t, ‘
V. _
ENTERGY NUCLEAR INDIAN POINT 2', LLC, a
Plaintiff-Cross Appellant, `
V.
UNITED STATES,
Defen,dcmt-Cross Appellant.
2010-5154, -5155, -515'7
Appeals from the United States Court of Federa1
Clai1ns in consolidated case nos 03-CV-2622 and 04-CV-
033, Judge Tho1nas C. Whee1er.
ON MOTION
ORDER
Entergy Nuclear Indian P0int 2, LLC moves to reform
the caption, to adjust the briefing schedu1e, and to tempo-
rarily stay the briefing schedule Conso1idated Edison

CONSOLIDATED EDISON C0 OF NY V. US 2
Company of New York, Inc. moves for extensions of time
to file its opening brief
Upon consideration thereof,
IT ls ORDERED THAT: '
(1) The motion to revise the official caption is granted
to the extent that the revised ofHcial caption is reflected
above.
(2) The remaining motions are granted in part. Con-
so1idated Edison’s opening brief, not to exceed l4,000
words, is due no later than Februa1'y 14, 201`1. The
United States' opening brief, not to exceed 16,500 v`s`rords,
is due no later than 40 days of service of Coi`isolidated
Edison’s opening brief. Entergy‘s opening brief, not to
exceed 16,500 words, is due within 40 days of ser_vice' of
the United States' opening brief Consolidated Edison’s
response/reply brief not to exceed 14,000 words, is due
within 40 days of service of Entergy's openingobr'ief. The
United States' reply brief, not to exceed 7,0QO words, is
due within 14 days of service of Conso1idated Edison’s
response/reply brief Entergy's reply brief, not to exceed
7,000 Words, is due within 14 days of service of the United
States' response/reply brief.
FoR THE CoURT
DEC 29 2010 /S/ Jan Horbaly
Date J an Horbaly
Clerk
cc: E1aine J. Goldenberg, Esq.
Alexander D. Tomaszczuk, Esq.
Andrew P. Averbach, Esq.
Fl
8 u.s.couRr 0'FEAr?P£ALs ron
S ms FEnEnALc1Rcun
DEC 29 2010
11\NIIiRBA|.Y
U|.W